Holmes, Judge,
delivered the opinion of the court.
This was an information filed in the St. Louis Court of Criminal Correction against the defendant, as a pawnbroker, for a misdemeanor under the sixth section of an act incorporating the Missouri Benevolent and Loan Association, approved February 20, 1865. (Adj. Sess. Acts 1865, p. 252.)
This section provided that a pawnbroker should be licensed by the County Court of the county, under penalty of prosecution by indictment; -that a licensed pawnbroker might take twenty per cent, interest for the use of money upon pledge or otherwise; and that the act should be taken to be a public act, and, as such, have the effect and operation of a general law.
These provisions came within the purview of the second section of chapter 224 of the General Statutes, which provided that “ all subsequent acts of a general, public, and pérmanent nature, embodied and re-enacted in whole or in part in the General *503Statutes, or repugnant thereto,” should be repealed. ' It did not come within the exceptions of sections 5 and 6 of the same acts. It is repugnant to the general statutes concerning interest (chap. 89). It is inconsistent with the general statutes concerning licenses of merchants, brokers, and others (chap. 93—6).
Moreover, it contained a special provision that a prosecution under the act should be by indictment.
Eor these reasons we think it is very clear that the Court of Criminal Correction had no jurisdiction over the case. The judgment will be reversed and the information dismissed.
The other judges concur.